
	

113 HR 4716 IH: Sage Grouse Protection and Conservation Act
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4716
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Gardner (for himself, Mr. Bishop of Utah, Mrs. Lummis, Mr. Stewart, Mr. Chaffetz, Mr. Tipton, Mr. Amodei, and Mr. Daines) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require the Secretary of the Interior and the Secretary of Agriculture to provide certain
			 Western States assistance in the development of statewide conservation and
			 management plans for the protection and recovery of sage grouse species,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Sage Grouse Protection and Conservation Act.
		2.Greater sage-grouse protection and conservation measures
			(a)DefinitionsIn this section:
				(1)Covered western StateThe term covered western State means each of the States of California, Colorado, Idaho, Montana, Nevada, North Dakota, Oregon,
			 South Dakota, Utah, Washington, and Wyoming.
				(2)National Forest System landsThe term National Forest System lands means the Federal lands within the National Forest System, as described in section 11(a) of the
			 Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.
			 1609(a)).
				(3)Public landsThe term public lands has the meaning given that term in section 103(e) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1702(e)).
				(4)Sage Grouse SpeciesThe term sage grouse species means the greater sage-grouse (Centrocercus urophasianus) and the Gunnison sage-grouse
			 (Centrocercus minimus).
				(5)SecretaryThe term Secretary means—
					(A)the Secretary of Agriculture, with respect to National Forest System lands; and
					(B)the Secretary of the Interior, with respect to public lands.
					(6)Statewide planThe term statewide plan means a statewide conservation and management plan for the protection and recovery of sage grouse
			 species within a covered western State.
				(b)Secretarial participation in State planning process
				(1)In generalNot later than 30 days after receipt of notice from a covered western State that the State is
			 initiating or has initiated development of a statewide conservation and
			 management plan for the protection and recovery of the sage grouse species
			 within the State, the Secretary shall provide to the Governor of that
			 covered western State—
					(A)a commitment of the Secretary’s willingness to participate in such development;
					(B)a list of designees from the Department of the Interior or Department of Agriculture, as
			 applicable, who shall represent the Secretary as a participant in such
			 development; and
					(C)a list of other Federal departments that could be invited by the covered western State to
			 participate.
					(2)Access to informationNot later than 60 days after receipt of such notice from the covered western State, the Secretary
			 shall provide to the State all relevant scientific data, research, or
			 information regarding sage grouse species and habitat within the State for
			 use by appropriate State personnel to assist the State in such
			 development.
				(3)Availability of Department personnelThe Secretary shall make personnel from Department of the Interior agencies or Department of
			 Agriculture agencies, respectively, available, on at least a monthly
			 basis, to meet with officials of the State to develop or implement such a
			 plan.
				(c)Contents of noticeA notice under subsection (b) shall—
				(1)be submitted by a Governor of any covered western State; and
				(2)include—
					(A)an invitation for the Secretary to participate in development of the statewide plan; and
					(B)a commitment that, not later than 2 years after the submission of a notice under this section, the
			 State shall present to the Secretary for review a 10-year (or longer) sage
			 grouse species conservation and management plan for the entire State.
					(d)Review of State planIf the Secretary receives such a statewide plan from a covered western State not later than 2 years
			 after receiving such notice from the State, the Secretary shall—
				(1)review the statewide plan using the best available science and data to determine if the statewide
			 plan is likely to—
					(A)conserve the sage grouse species to the point at which the measures provided pursuant to the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) are no longer
			 necessary in the State; and
					(B)conserve the habitat essential to conserve the sage grouse species within the State; and
					(2)approve or endorse, or make comments on, the statewide plan not later than 120 days after it is
			 submitted.
				(e)Actions after statewide plan is submitted
				(1)Hold on certain actionsNot later than 30 days after receipt of such a statewide conservation and management plan from a
			 covered western State, the Secretary shall—
					(A)take necessary steps to place on hold—
						(i)all actions with respect to listing any sage grouse species in that State under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), for a period of not less
			 than 10 years;
						(ii)enforcement of any current listing of sage grouse species within that State under such Act; and
						(iii)designation of any critical habitat for any sage grouse species within that State under such Act;
			 and
						(B)withdraw any land use planning activities related to Federal management of sage grouse on Federal
			 lands within that State and take immediate steps to amend all Federal land
			 use plans to comply with such plan with respect to that State, if—
						(i)the State presents to the Secretary its conservation and management plan not later than 2 years
			 after the State submits notice to the Secretary under subsection (b); and
						(ii)the State is implementing the plan.
						(2)Actions pursuant to NEPAAny proposed action pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) that occurs within a covered western State may not be denied or
			 restricted solely on the basis of sage-grouse if such action is consistent
			 with a statewide plan that has been submitted by the State to the
			 Secretary.
				(f)Existing State plansThe Secretary shall—
				(1)except as provided in paragraph (2), give effect to a statewide conservation and management plan
			 for the protection and recovery of sage grouse species within a covered
			 western State that is submitted by such State and approved or endorsed by
			 the United States Fish and Wildlife Services before the date of the
			 enactment of this Act, in accordance with the terms of approval or
			 endorsement of the plan by the United States Fish and Wildlife Services;
			 and
				(2)for purposes of subsections (b)(3) and (e), treat such a plan as a plan referred to in each such
			 subsection.
				
